sa DD

10
1]
12
13
14
15
16
17
18
19
20
21
ae
23
24
25
26
at
28

 

 

Case 3:20-mj-70028-MAG Document 6 Filed 01/28/20 Page 1 of 3

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

SCOTT D. JOINER (CABN 223313)
S. WAQAR HASIB (CABN 234818)
ROBERT S. LEACH (CABN 196191)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7200

FAX: (415) 436-7234
scott.joiner@usdoj.gov
waqar.hasib@usdoj.gov
robert.leach@usdoj.gov

Attorneys for United States of America

FILED
JAN 28 2ns 4
SUSAN y S09 ck

Nore U.S, os NG

DISTRICT OF cat UFORMA

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) NO. CR 20-MJ-70028 SK
)
Plaintiff, ) UNITED STATES’ EX PARTE APPLICATION TO
) UNSEAL CRIMINAL COMPLAINT; [PROPOSED]
v. ) ORDER
)
MOHAMMED COLIN NURU, ) GNDER SEAL >
)
Defendant. )
)

 

UNSEALING APP. AND [PROPOSED] ORDER
CR 20-MJ-70028 SK

 
10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
oy
28

 

 

Case 3:20-mj-70028-MAG Document6 Filed 01/28/20 Page 2 of 3

The United States, through undersigned counsel, respectfully moves this Court to unseal the
Complaint in the above-captioned matter at 12:30 P.M., January 28, 2020. During the afternoon of
January 27, 2020, the government learned that Mr. Nuru had violated the conditions of his pretrial
release by speaking with numerous witnesses involved in the investigation and disclosing his anticipated
cooperation with the government, as well as identifying specific topics and individuals that he believed
were the focus of the government’s investigation. Mr. Nuru then lied about his actions to federal law
enforcement before later admitting to his actions. Because Mr. Nuru’s actions compromised he
investigation, federal law enforcement agents have started to execute previously approved search
warrants. To ensure the safety of the agents and avoid further compromising the investigation, the
government requests that the above-captioned Complaint remain under seal until 12:30 PM on January
28, 2020. At that time the operational exigencies requiring the sealing will have passed and the

government requests that the Complaint, this application, and the related sealing order be unsealed.

DATED: January 27, 2020 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

Mage 7
SCOTT D. JOINER~
S. WAQAR HASIB
ROBERT S. LEACH
Assistant United States Attorneys

 

UNSEALING APP. AND [PROPOSED] ORDER
CR 20-MJ-70028 Sk

 
mB Ww bh

Co Oo NN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document6 Filed 01/28/20 Page 3 of 3

pros) ORDER

On the motion of the United States, and good cause appearing therefor, the Court HEREBY
ORDERS that the Complaint in the above-captioned matter, the government’s application to unseal, and

this order be unsealed at 12:30 P.M. on January 28, 2020.

 

IT IS SO ORDERED.

DATED: /- 24-2 KM
HONORABLE SALLIE KIM
United States Magistrate Judge

[PROPOSED] ORDER

CR 20-MJ-70028 SK

 
